Exhibit 10.2

Mr. Kenneth F. Martino, Jr.

July 10, 2008

Page 1 of 2

July 10, 2008

Mr. Kenneth F. Martino, Jr.

200 Fairway Crossing

Glastonbury, CT 06033

RE: President and Chief Executive Officer - Broadspire

Dear Ken,

On behalf of Broadspire Services, Inc. (the “Company”), I am very pleased to
offer you the position of President and CEO, based in Atlanta, Georgia and
reporting Jeffrey T. Bowman, President and CEO, Crawford & Company. Your grade
level will be EX19, and you will also be named an Executive Vice President of
the Company’s parent corporation, Crawford & Company (“Crawford”), subject to
approval of Crawford’s Board of Directors. Subject to such approval, you would
be entitled to the perquisites extended to other Executive Vice Presidents of
Crawford. This letter clarifies and confirms the terms of your employment with
the Company. Unless we mutually agree otherwise, you will commence employment in
your new role on July 1, 2008 (the “Start Date”).

BASE SALARY. Your base salary will be $400,000 annualized, payable bi-weekly in
accordance with the Company’s standard payroll practice and subject to
applicable withholding taxes. Because your position is exempt from overtime pay,
your salary will compensate you for all hours worked. Your base salary will be
reviewed annually, and any increases will be effective as of the date determined
by Crawford’s executive management team.

BONUS. You are entitled to participation in the Crawford Short Term Incentive
Plan (“STIP”). Your STIP Target Bonus will be 47.5% of your annual base salary.
Any STIP bonus will be payable in accordance with the STIP terms, and will be
subject to applicable withholding taxes.

LONG TERM INCENTIVE PLAN. You are eligible for awards under the Crawford Long
Term Incentive Plan, awards under which are granted by Crawford’s Board of
Directors, generally in February of each calendar year. Subject to approval of
Crawford’s Board of Directors, you will be awarded 9,000 shares, payable in
shares of Crawford Class A Common Stock, issued under an subject to the terms
and conditions of the Crawford & Company Executive Stock Bonus Plan.

OTHER BENEFITS. You will also be entitled, during the term of your employment,
to such vacation, medical and other employee benefits as the Company may offer
from time to time, subject to applicable eligibility requirements. The Company
does reserve the right to make any modifications in the benefits package that it
deems appropriate. The Company’s current vacation policy is to provide you with
four weeks paid vacation per year during the term of your employment. You are
eligible for participation in the Crawford Supplemental Retirement Plan, subject
to approval of Crawford’s Board of Directors.

SEVERANCE: In the event your employment with Crawford should be terminated for
reasons other than “cause”, or in the event of a “change-in-control” of
Crawford, both as solely defined by the President and CEO of Crawford, you will
be paid a lump sum amount as severance compensation equal to one year of your
then current base salary, subject to withholding for all appropriate taxes,

 

1



--------------------------------------------------------------------------------

Mr. Kenneth F. Martino, Jr.

July 10, 2008

Page 2 of 2

 

payable as soon as is practicable following the termination of employment or
change-in-control (subject to required waiting periods under Section 409A of the
Internal Revenue Code or any other applicable statute or regulation). Your
receipt of any such severance payment is subject to execution by you and
Crawford of an agreement achieving mutually acceptable terms on matters
pertaining to:

 

  ¡  

return of all Crawford property, documents, or instruments;

 

  ¡  

no admission of liability on the part of Crawford;

 

  ¡  

general release of any and all claims;

 

  ¡  

non-disclosure of the arrangements;

 

  ¡  

non-solicitation of employees and customers;

 

  ¡  

non-competition;

 

  ¡  

cooperation, and

 

  ¡  

non-disparagement

If you accept our offer of employment, you will be an employee-at-will, meaning
that either you or the Company may terminate our relationship at any time for
any reason, with or without cause. Any statements to the contrary that may have
been made to you, or that may be made to you, by the Company, its agents, or
representatives are superseded by this offer letter.

The terms described in this letter, if you accept this offer, will be the terms
of your employment, and this letter supersedes any previous discussions or
offers. Any additions or modifications of these terms would have to be in
writing and signed by you and an officer of Crawford. If you wish to accept the
new position with the Company, please indicate so by signing both copies of this
letter and both copies of the enclosed Confidentiality, Noncompetition and
Invention Assignment Agreement, retaining one of each for your files and
returning the other to me on or before July 17, 2008, upon which date this offer
will expire. Please let me know if I can answer any questions for you about any
of the matters outlined in this letter.

 

Sincerely,

/s/ Jeffrey T. Bowman

Jeffrey T. Bowman President and CEO

I have reviewed and accept the terms and conditions as offered.

 

/s/ Kenneth F. Martino, Jr.

    

July 11, 2008

  Kenneth F. Martino, Jr.      Date:  

 

2